Citation Nr: 1622488	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  08-24 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for disorder of the mid/upper back, including left latissimus/trapezius strain with numbness and tingling, claimed as secondary to service-connected paralysis of the long thoracic nerve with left winged scapula and loss of muscle tone of the left serratus anterior muscle.

2.  Entitlement to service connection for a disorder of the neck, claimed as secondary to service-connected paralysis of the long thoracic nerve with left winged scapula and loss of muscle tone of the left serratus anterior muscle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to November 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Medical and Regional Office (RO) in Fargo, North Dakota.  

In February 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

In May 2010, August 2011, and March 2014 the Board remanded the claims for further development to include VA examinations.  The case has been returned to the Board for appellate review.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran's claims of entitlement to service connection for disorder of the mid/upper back and neck were previously remanded in order to obtain etiology opinions.  Unfortunately, a remand is once again necessary before a decision on the merits of the remaining claims can be reached.  

At the outset, the Board notes that the Veteran's 2002 military entrance examination does not reveal any disability of the Veteran's cervical or thoracic spine.  
In this regard, every veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (2003), 70 Fed. Reg. 23027 (2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

At a February 2007 VA examination, the Veteran reported upper back pain in the muscles of the left thoracic spine area which was aggravated by repetitive use of the left shoulder and heavy lifting and carrying.  The Veteran also indicated he experienced a burning and tingling sensation at the base of his neck and the top of his upper back which randomly occurred for the six months prior to the examination.  Physical examination of the neck was normal with no tenderness of the cervical, thoracic, or lumbosacral spine paraspinous musculature and no palpable muscle deformity of the entire back or paraspinous regions.  Cervical spine x-rays were normal and thoracic spine x-rays revealed mild levoscoliosis from the cervicothoracic junction through T12.  There was no upper back pain, neck pain, or excessive pain of the scapula/spine found on examination.  No opinion was offered as to the etiology of the diagnosed mild levoscoliosis from the cervicothoracic junction through T12.  

At a June 2009 VA examination, the examiner noted the results of the February 2007 x-rays of the cervical and thoracic spine, and indicated there was no left upper back and neck pain found on examination.  In the August 2011 VA addendum opinion, the examiner again determined that there was no disability of the upper back and neck and opined that the claimed upper back and neck disabilities were unlikely related to active service or to his service-connected left shoulder disability.  The examiner again failed to address the mild levoscoliosis from the cervicothoracic junction through T12 revealed on the February 2007 x-rays.  As the addendum report failed to address the findings noted on the 2007 x-rays, the Board remanded the issue in order to obtain an etiological opinion.  Additionally, in the remand, the examiner was also instructed to provide secondary service-connection and clear and unmistakable evidence opinions as well.

At a July 2014 VA examination, the examiner noted functional loss and/or functional impairment of the thoracolumbar spine as less movement than normal, and x-rays of the thoracic spine revealed minimal curvature less than 5 degrees.  With regard to the cervical spine, the examiner also noted functional loss and/or functional impairment of the cervical spine as less movement than normal, and x-rays revealed mild levoscoliosis of the cervicothoracic spine on the AP view causing slight elevation of the left first rib.  

As to whether the Veteran's current mid/upper back and neck disabilities are related to service, including a lifting injury in service, the examiner opined that it was at least as likely as not, changed in an October 2014 addendum opinion to less likely than not, incurred in or caused by an in-service injury, event, or illness.  The rationale provided was that while the injury did occur as stated by the Veteran, a 2005 MRI by the Mayo Clinic was normal without abnormality of the long thoracic nerve region and without evidence of "defecation," edema, or atrophy.  Additionally, the examiner noted that separate March 2013 MRI's of the thoracic and lumbar spine showed no significant central or neural foraminal stenosis, and a July 2013 EMG at the Mayo Clinic was normal.  The Board notes that the examiner's rationale does not take into consideration the Veteran's account of continued mid/upper back and neck pain that he did not experience before the in-service injury.

As to whether the Veteran's mid/upper back and neck disabilities were caused or aggravated by his service-connected paralysis of long thoracic nerve with left winged scapula disability, the examiner opined that it was less likely than not caused by or aggravated by the service-connected paralysis of long thoracic nerve with left winged scapula disability.  For a rationale, the examiner simply restated the notes from a July 10, 2013 examination conducted by Dr. L at the Mayo Clinic.  The examiner did not provide an adequate rationale for the opinion, or address whether the Veteran's mid/upper back and neck disabilities were aggravated by his service-connected paralysis of long thoracic nerve with left winged scapula disability.  

As to whether there is clear and unmistakable evidence that the currently diagnosed levoscoliosis from the cervicothoracic junction through T12 preexisted service, and if so whether there is clear an unmistakable evidence that it did not increase in severity or that any increase was due to the natural progress of the disease, the examiner stated it was less likely than not incurred in or caused by an in-service injury, event, or illness.  The Board notes the VA examiner did not use the correct legal standard.  When addressing the issue of service connection for a pre-existing disability not noted on entrance examination, the correct legal standard to apply is whether there is clear and unmistakable evidence that levoscoliosis from the cervicothoracic junction through T12 pre-existed service, and, if so, whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disorder.

Lastly, the examiner was asked if it is found that the Veteran's levoscoliosis from the cervicothoracic junction through T12 condition did not preexist service, is it as likely as not that a current cervicothoracic spine disability, to include scoliosis, had its onset in service or is otherwise etiologically related to the Veteran's active service.  The examiner opined that it was less likely than not the current cervicothoracic spine disability, to include scoliosis, was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that the Veteran has levoscoliosis with minimal curvature less than 5 degrees, and the guidelines indicate that a curvature of less than 5 degrees is considered a normal variant.  Additionally, the examiner noted that thoracic spine x-rays taken at the time of the Veteran's back injury in August 2003, indicated a normal T-spine with no mention of traumatic thoracic spine injury.  April 2005 x-rays also indicated normal thoracic spine.  X-rays taken at the VA examination showed disc spaces that are only mildly narrowed and minimal curvature less than 5 degrees.  

As it is still unclear whether the Veteran's current mid-upper back and neck disabilities, to include a current mild levoscoliosis from the cervicothoracic junction through T12 are related to service, or to the Veteran's service-connected paralysis of long thoracic nerve with left winged scapula disability, and the Veteran asserts that he did not have any mid/upper back or neck pain prior to the in-service injury, the Board finds that another medical opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA and private treatment records pertinent to the claims on appeal.

2.  Thereafter, return the claims file to the VA examiner who conducted the July 2014 VA examination of the Veteran.  The claims file, to include a copy of this Remand, must be made available to and pertinent documents therein reviewed by the examiner.  If the July 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The Veteran may be called in for examination, if deemed warranted.  In an addendum opinion, the examiner should provide an opinion on the following:

a)  Is it is at least as likely as not (50 percent probability or greater) that any current mid/upper back and neck disorders are related to active service, including the lifting injury in service?

The examiner is advised that the Veteran is competent to attest to factual matters of which he had first-hand knowledge such as back and neck pain and that his reports must be considered in formulating the requested opinion.  Specifically, the Veteran reports that he never had any problems with mid/upper back and/or neck pain prior to the in-service injury but has had pain since.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

b)  Is it at least as likely as not (50 percent probability or greater) that any mid/upper back and neck disorders were caused or aggravated by the service-connected left shoulder disability (paralysis of long thoracic nerve with left winged scapula)?

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

c)  Is there clear and unmistakable (obvious or manifest) evidence that the currently diagnosed levoscoliosis of the cervicothoracic junction through T12 preexisted service?

The examiner should note that "clear and unmistakable evidence" means that the evidence cannot be misinterpreted and misunderstood, i.e. is undebatable.

d)  If so, is there clear and unmistakable (obvious or manifest) evidence that the levoscoliosis of the cervicothoracic junction through T12 did not increase in severity during service or that any increase was due to the natural progress of the disorder?  The examiner is asked to determine a baseline level of severity for the levoscoliosis of the cervicothoracic junction.  The examiner is reminded that the clear and unmistakable evidence standard is an onerous one and means that the evidence cannot be misunderstood or misinterpreted and is undebatable.

e)  If it is not clear and unmistakable that the Veteran's levoscoliosis of the cervicothoracic junction preexisted his military service, then is it at least as likely as not (50 percent probability or greater) that a current disability of the cervicothoracic spine to include scoliosis had its onset in service or is otherwise etiologically related to the Veteran's active service?

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  The AOJ should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

